Citation Nr: 0915908	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  09-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  The Veteran appeared for a Video 
Conference hearing in March 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As indicated in the appealed August 2008 rating decision, the 
Veteran's service-connected disorders include tachycardia as 
a residual of rheumatic fever, evaluated as 60 percent 
disabling; bilateral sensorineural hearing loss, evaluated as 
30 percent disabling; and tinnitus, evaluated as 10 percent 
disabling.  The combined disability evaluation is 80 percent.  
This evaluation meets the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether these 
disabilities, in and of themselves, precludes the Veteran 
from securing or following a substantially gainful 
occupation.

In this regard, the Board is aware that the Veteran's July 
2008 VA general medical examination report contains a 
diagnosis of a "[h]eart condition with rheumatic fever and 
coronary artery disease," with no evidence of tachycardia at 
the present time; and a notation that the Veteran was 
employable for sedentary work.  Also, in September 2008, 
George B. Leber, M.D., noted in a VA Form 21-4142 that the 
Veteran could not do extensive work-related lifting of over 
five to ten pounds due to a "cardiac" and "pulmonary" 
condition.

In a subsequent January 2009 statement, however, Dr. Leber 
noted that he was the treating cardiologist for the Veteran 
and that, in his opinion, the Veteran was "not employable 
for sedentary work due to his cardiac and pulmonary 
conditions."  Moreover, in a January 2009 statement, Andrea 
G. P. Isaacs, M.D., stated that the Veteran had coronary 
artery disease, status post bypass in 1998; glaucoma; 
hypothyroidism; and bronchiectasis.  Dr. Isaacs further noted 
that the Veteran was "a frail, elderly male and has not been 
able to work, and is not able to work at this time or in the 
future."  Additionally, Dr. Isaacs clarified that the 
Veteran could not be employed at a sedentary position, was 
not "cleared to work at all," and was permanently disabled.

The recent statements from Dr. Leber and Dr. Isaacs raise not 
only the question of whether the Veteran is presently 
unemployable due to disability but also the question of 
whether he is employable solely due to service-connected 
disorders, specifically his tachycardia.  In this regard, the 
Board notes that service connection for coronary artery 
disease as secondary to tachycardia was denied by the RO in 
December 2004, following a July 2004 VA heart examination 
indicating that an etiological relationship between the two 
disorders was not likely.  It is unclear whether the 
"cardiac" condition cited by Dr. Leber encompasses the 
service-connected tachycardia, given that tachycardia was not 
shown upon examination in July 2008.  The questions raised by 
the aforementioned medical statements will have to be 
addressed by a further VA examination.  38 C.F.R. 
§ 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner, to address the effect of his 
service-connected disorders on his 
employability.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  As a 
preliminary matter, the examiner should 
state whether the Veteran is able to 
secure or follow a substantially gainful 
occupation.  
If this question is answered in the 
negative, the examiner should more 
specifically address whether the Veteran 
is precluded from securing or following a 
substantially gainful occupation solely 
as a consequence of his three service-
connected disorders (tachycardia as a 
residual of rheumatic fever, bilateral 
sensorineural hearing loss, and 
tinnitus).  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
Lloyd Cramp
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

